Filed 9/29/14 P. v. Tafoya CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065426

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE309223)

RICHARD M. TAFOYA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Lantz

Lewis, Judge. Affirmed.

         Avatar Legal and Cynthia M. Jones, under appointment by the Court of Appeal,

for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Richard M. Tafoya entered a negotiated guilty plea to three counts of using

personal identifying information of another (Pen. Code, § 530.5, subd. (a); all statutory

references are to this code) (counts 1, 2 & 6) and one count of second degree burglary

(§ 459) (count 3) and admitted one strike (§ 667 subds. (b)-(i)) and one prior prison term
(§ 667.5, subd. (b)). The court sentenced Tafoya to a stipulated nine years in prison:

four years (twice the middle term) on count one; 16 months each (one third the middle

term, doubled) on the remaining counts; and one year for the prison prior. Tafoya

appeals. We affirm.

                                     BACKGROUND

       In February and March 2011 Tafoya obtained the personal identifying information

of the victims and used their information to commit theft. In February, Tafoya entered a

store with the intent to commit a felony.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) counsel

mentions as possible, but not arguable issues (1) whether the court properly limited

presentence credits to fifty percent of time served and (2) whether the court erred by

finding Tafoya competent to stand trial.

       We granted Tafoya permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Tafoya has been competently represented by counsel on this appeal.




                                             2
                                 DISPOSITION

     The judgment is affirmed.



                                               MCINTYRE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O'ROURKE, J.




                                      3